DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 October 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-13, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KRESS et al. (US 2017/0266952 A1) in view of Murakami et al. (US 2011/0091249 A1).
As related to independent claim 1, KRESS et al. teaches an apparatus for selectively removing primer in a printing system, comprising: a chamber for supply of a pressurized fluid [i.e. gas mixture including air] (KRESS et al. – Page 1, Paragraphs 2, 3, & 7 and Page 7, Paragraph 68 and Figures 4 & 7, Reference #42, shown below); a plurality of valves fluidically coupled to the chamber (KRESS et al. – Page 1, Paragraphs 4-7 and Page 2, Paragraph 16).

    PNG
    media_image1.png
    479
    683
    media_image1.png
    Greyscale
	

    PNG
    media_image2.png
    405
    718
    media_image2.png
    Greyscale


Continuing with claim 1, KRESS et al. does not specifically teach the valves are individually pivotable.  However, Murakami et al. teaches a chamber for supplying a pressurized fluid with a plurality of valves fluidically coupled to the chamber (Murakami et al. – Figures 4 & 5, Reference #111 & #114, shown below) and specifically teaches the valves are individually pivotable about a common elongate member that extends along a length of the apparatus (Murakami et al. – Figures 2-5, Reference #124, shown below); and a set of actuators to pivot the plurality of valves about the elongate member to selectively supply pressurized fluid from the chamber along the length of the apparatus (Murakami et al. – Figure 5, Reference #101 & #125, shown below).

    PNG
    media_image3.png
    527
    454
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    535
    475
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    569
    451
    media_image5.png
    Greyscale
	
    PNG
    media_image6.png
    461
    443
    media_image6.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to modify the valves of KRESS et al. with the control of the valves as detailed by Murakami et al. in an effort provide a commonly known design choice of valve control over an elongated width of an array of valved sources while providing a sufficient amount of pressurized fluid in the areas specified without the use of a large-power compressor  or allowing the device to be increased in size (Murakami et al. – Page 2, Paragraphs 27-28).

As related to dependent claim 6, the combination of KRESS et al. and Murakami et al. remains for the reasons indicated above and continues to teach a priming station [i.e. dampening station] for a printing system (KRESS et al. – Page 1, Paragraph 2), comprising: a metering roller to carry primer fluid for application to a printing substrate  (KRESS et al. – Page 1, Paragraph 3); a pressurized air supply (KRESS et al. – Page 1, Paragraphs 3, 4, & 7 and Figure 7, shown above and Murakami et al. – Figures 2-5, shown above); and an addressable air knife mounted opposite the metering roller and comprising a plurality of valves in fluidic communication with the pressurized air supply (KRESS et al. – Figure 4, Reference #42 & #24, shown above and Murakami et al. – Figures 2-4, Reference #111, shown above), wherein the plurality of valves extend along a width of the metering roller 
As related to dependent claim 12 , the combination of KRESS et al. and Murakami et al. remains for the reasons indicated above and continues to teach a method of applying primer in a printing system, comprising: applying primer to a receiving medium (KRESS et al. – Page 1, Paragraphs 2 & 3); receiving data indicative of a desired pattern of primer application for a printing substrate; and controlling a series of fluid-flow control units positioned opposite the receiving medium in accordance with the received data to selectively supply a pressurized fluid and remove the applied primer from the receiving medium (KRESS et al. – Page 1, Paragraphs 2-4 & 7, Page 2, Paragraph 16, Page 3, Paragraph 26, Page 6, Paragraph 66, & Page 7, Paragraph 68 and Murakami et al. – Figure 5, shown above).
As related to dependent claim 2, the combination of KRESS et al. and Murakami et al. remains as applied above and continues to teach each of the plurality of valves comprises a spring member and is biased in a closed configuration (Murakami et al. – Page 4, Paragraph 84, Page 6, Paragraph 108, and Figures 2-3 & 5, shown above).
As related to dependent claim 3, 
As related to dependent claim 4, the combination of KRESS et al. and Murakami et al. remains as applied above and continues to teach a plurality of latches [i.e. valve driving unit] respectively coupled to the plurality of valves, and individually pivotable about a second elongate member that extends along the length of the apparatus, wherein each of the plurality of latches is configured to hold a valve in an open configuration, such that the pressurized fluid from the chamber is supplied by the valve, when said valve is pivoted by the set of actuators  (Murakami et al. – Page 4, Paragraph 84, Page 6, Paragraph 108, and Figures 2-3 & 5, specifically reference #125 & #101, shown above).
As related to further dependent claim 5, the combination of KRESS et al. and Murakami et al. remains as applied above and continues to teach a second set of actuators to pivot the plurality of latches about the second elongate member to selectively release the plurality of latches and selectively close the plurality of valves (Murakami et al. – Page 4, Paragraph 84, Page 6, Paragraph 108, and Figures 2-3 & 5, specifically reference #125 & #101, shown above).
As related to dependent claim 7, the combination of KRESS et al. and Murakami et al. remains as applied above and continues to teach each of the plurality of valves is pivotable about a common elongate member and comprises a spring member to bias a respective valve in a closed configuration such that pressurized air from the pressurized air supply is blocked by the valve (Murakami et al. – Page 4, Paragraph 84, Page 6, Paragraph 108, and Figures 2-3 & 5, shown above), and wherein the plurality of valves are individually addressable by an actuator to selectively pivot each of the plurality of valves into an open configuration such that that pressurized air from the pressurized air supply is supplied by the respective valve (Murakami et al. – Figures 2-5, Reference 
As related to further dependent claim 8, the combination of KRESS et al. and Murakami et al. remains as applied above and continues to teach a plurality of latches respectively coupled to the plurality of valves, wherein each of the plurality of latches [i.e. valve driving units] comprises a spring member and is configured to hold a respective valve in the open configuration when said valve is pivoted by the actuator. (Murakami et al. – Page 4, Paragraph 84, Page 6, Paragraph 108, and Figures 2-3 & 5, specifically reference #125 & #101, shown above).
As related to further dependent claim 9, the combination of KRESS et al. and Murakami et al. remains as applied above and continues to teach the plurality of latches are individually pivotable about a second elongate member, wherein the second elongate member is controllable to pivot the plurality of latches and reset the plurality of valves to the closed configuration (Murakami et al. – Page 4, Paragraph 84, Page 6, Paragraph 108, and Figures 2-3 & 5, specifically reference #125 & #101, shown above).
As related to dependent claim 11, the combination of KRESS et al. and Murakami et al. remains as applied above and continues to teach an interface to receive data indicative of a desired pattern of primer fluid application for a printing substrate; and a controller to control the plurality of valves of the addressable air knife to selectively remove primer fluid from the metering roller (Murakami et al. – Figure 5, shown above).
As related to dependent claim 13, the combination of KRESS et al. and Murakami et al. remains as applied above and continues to teach receiving further data indicative of a further desired pattern of primer application for a further printing substrate; resetting 
As related to dependent claim 15, the combination of KRESS et al. and Murakami et al. remains as applied above and continues to teach receiving a printing substrate; transferring primer to the printing substrate; and transferring printing fluid to the printing substrate (KRESS et al. – Page 1, Paragraph 2; Page 2, Paragraphs 19-21; Page 4, Paragraph 48; and Figure 3, shown below).


    PNG
    media_image7.png
    478
    841
    media_image7.png
    Greyscale


Claims 10 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KRESS et al. (US 2017/0266952 A1)  and Murakami et al. (US 2011/0091249 A1) and further in view of Dahlgren et al. (US 4,527,479 A).
 does not specifically teach a suction zone having a vacuum supply positioned below the addressable air knife.  However, Dahlgren et al. teaches a fluid collection system which specifically teaches a suction zone having a vacuum supply positioned below the addressable air knife, to collect primer fluid removed from the metering roller for re-use (Dahlgren et al. – Figure 1, Reference #14b, #32, & #20, shown below).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the receiving section of the combination of KRESS et al. and Murakami et al. with the receiving section of Dahlgren et al. in an effort to reuse the printing ink and primer fluid (Dahlgren et al. – Column 2, Lines 30-41 and Column 3, Lines 32-47).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bӧck et al. (US 6,145,437 A) teaches a priming station in a printing system with selectable air/fluid flow to remove the excess fluid along the metering roller.  
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Zimmermann/Primary Examiner, Art Unit 2853